— Order reversed upon the law, without costs, and motion to dismiss the action for lack of jurisdiction granted, without costs. An action in this State to enforce a judgment for unpaid alimony rendered in another jurisdiction is necessarily an action to recover a sum of money only. The provisions of sections 1171 and 1171-a of the Civil Practice Act are remedial only when an action has been brought in this State and judgment rendered therein (§ 1171),  or in an action for divorce or separation (§ 1171-a).  Jurisdiction of defendant Albert D. Clapp was not obtained, because of failure of proof that a warrant of attachment, granted in the action, has been levied upon his property within the State. Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur.